 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL AVILA, et al.,                              Case No. 1:18-cv-01684-NONE-SAB

12                  Plaintiffs,                         ORDER TERMINATING MARIA D. AVILA
                                                        AS GUARDIAN AD LITEM FOR YAMILET
13           v.                                         AVILA

14   ANTHONY ALLEN ALEWINE, et al.,                     (ECF No. 23)

15                  Defendants.

16

17          On December 11, 2018, this action was filed by Miguel Avila and Yamilet Avila, a

18 minor. (ECF No. 1.) On January 23, 2019, a petition for appointment of a guardian ad litem was

19 filed and Maria D. Avila was appointed as guardian ad litem for Yamilet Avila. (ECF Nos. 12,
20 13.)    Currently before the Court is Yamilet Avila’s petition for an order terminating the

21 appointment of the guardian ad litem as she has now reached the age of majority. (ECF No. 23.)

22          Having reviewed the petition to terminate the appointment of Maria D. Avila as guardian

23 ad litem, the Court finds good cause exists to terminate the appointment of a guardian ad litem as

24 Yamilet Avila is no longer a minor and as a competent adult is able to prosecute this action.

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that Maria D. Avila is discharged from her

 2 duties as guardian ad litem for Yamilet Avila and the appointment of Maria D. Avila as guardian

 3 ad litem for Yamilet Avila is terminated.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     February 5, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
